Citation Nr: 0933848	
Decision Date: 09/10/09    Archive Date: 09/17/09

DOCKET NO.  05-30 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Whether new and material evidence has been obtained to 
reopen a claim of entitlement to service connection for 
posttraumatic stress disorder (PTSD).

2.  Whether new and material evidence has been obtained to 
reopen a claim of entitlement to service connection for right 
ear hearing loss.

3.  Entitlement to service connection for bilateral tinnitus.

4.  Entitlement to a compensable rating for left ear hearing 
loss.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1970 to February 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from February 2004 and April 2005 rating 
determinations of a Regional Office (RO) of the Department of 
Veterans Affairs (VA) in St. Louis, Missouri.

The Veteran requested a personal hearing before the Board on 
his September 2005 substantive appeal; however, he withdrew 
such request by letter dated in July 2007.  See 38 C.F.R. 
§ 20.702(e) (2008).

The issues of whether new and material evidence has been 
obtained to reopen a claim of entitlement to service 
connection for right ear hearing loss, entitlement to service 
connection for bilateral tinnitus, entitlement to service 
connection for PTSD, and entitlement to a compensable rating 
for left ear hearing loss are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  An August 1998 RO rating decision denied the Veteran's 
claim of entitlement to service connection for PTSD; he did 
not appeal this RO rating decision.

2.  Evidence associated with the claims file after the last 
final denial in August 1998 is new evidence, and when 
considered with the previous evidence of record, it relates 
to an unestablished fact necessary to substantiate the 
Veteran's claim.


CONCLUSIONS OF LAW

1.  The August 1998 RO rating decision is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.1103 (2008).

2.  New and material evidence has been submitted, and the 
claim of entitlement to service connection for PTSD is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§§ 3.156(a), 3.304(f) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA), (codified at 
38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  In the case of a request to 
reopen a previously disallowed claim, VA must notify a 
claimant of the evidence and information that is necessary to 
reopen the claim and VA must notify the claimant of the 
evidence and information that is necessary to establish his 
or her entitlement to the underlying claim for the benefit 
sought.  See Kent v. Nicholson, 20 Vet. App. 1 (2006); 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

For purposes of evaluating the Veteran's request to reopen 
his claim for service connection for PTSD, the Board notes 
that a lengthy discussion of VCAA notice is unnecessary as 
the Board is reopening this claim.  Nevertheless, the Board 
observes that a March 2004 letter notified the Veteran that 
he must submit evidence of a verified stressor in order to 
reopen his previously disallowed claim.  As for the VA's duty 
to assist a veteran in substantiating his claim, the Board 
finds that all relevant evidence necessary for an equitable 
disposition of the issue of reopening this claim has been 
obtained, and that this issue is therefore ready for 
appellate review.

Analysis

Generally, an unappealed rating decision is final under 38 
U.S.C.A. § 7105 (West 2002).  However, a veteran may request 
that VA reopen his claim upon the receipt of 'new and 
material' evidence.  38 U.S.C.A. § 5108 (West 2002).  If new 
and material evidence is presented or secured with respect to 
a claim that has been disallowed, VA must reopen the claim 
and review its former disposition.  Id.  38 C.F.R. § 3.156(a) 
(2008) defines "new and material evidence" as evidence not 
previously submitted which relates to an unestablished fact 
necessary to substantiate the claim and presents the 
reasonable possibility of substantiating the claim.  

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  In order 
for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  Smith v. West, 12 Vet. App. 312, 
314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  VA 
may then proceed to evaluate the merits of the claim on the 
basis of all evidence of record, but only after ensuring that 
the duty to assist a veteran in developing the facts 
necessary for his claim has been satisfied.

At the time of the prior final denial in these matters, as 
issued in an August 1998 RO rating decision, the evidence 
under consideration consisted of various lay statements by 
the Veteran, his service treatment and personnel records, and 
VA treatment records.  The Veteran, in a May 1998 written 
statement, had identified a number of incidents which 
occurred while he was serving in Vietnam as stressors for his 
claimed PTSD.  More generally, he indicated that he was a 
blaster/pioneer attached to the 18th Engineer Brigade and 
that his duties included participating in "thunder runs" 
(searching for mines in front of an incoming unit).  
Specifically, he asserted that he was shipped to (Landing 
Zone) LZ Mary Ann in February 1971 to clear a field of fire 
and that the base was hit by Viet Cong on his second night 
there.  Additionally, sometime between December 1970 and May 
1971 he witnessed a vehicle overturn and kill the people 
inside when he was hauling a bridging unit span near Song Be.  
See Veteran's Written Statement dated May 18, 1998.  No 
treatment records were submitted which showed that the 
Veteran had been diagnosed with PTSD.

The RO indicated in its rating decision that it was denying 
the Veteran's claim for service connection for PTSD because 
he had failed to provide evidence of a verified stressor; he 
also had not provided VA with competent evidence that he had 
been diagnosed with PTSD.  

The Veteran was notified of the August 1998 rating decision 
and did not timely appeal the RO's decision; thus, it became 
final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103 (2008).  In 
January 2004, the Veteran submitted a letter from the St. 
Louis Vet Center which indicated that he had been diagnosed 
and treated for combat-related PTSD.  In February 2004, his 
accredited representative clarified that this letter was 
intended to be considered as a claim to reopen his previously 
disallowed PTSD claim.  Evidence received since the March 
1993 denial consists of the January 2004 Vet Center letter, 
more lay statements by the Veteran, a lay statement from his 
wife, a June 2005 Vet Center letter, an April 2005 response 
from the U.S. Armed Services Center for Unit Records Research 
(CURR) (now known as the U.S. Army & Joint Services Records 
Research Center (JSRRC)), and various military documents 
pertaining to Vietnam and the Veteran's service.  

By RO rating decision dated in April 2005, the RO reopened 
the Veteran's previously disallowed claim, but denied his 
claim on the merits.  The Veteran timely appealed that 
decision.  Although the RO reopened the Veteran's previously 
disallowed claim, the Board notes that it is not bound by 
such decision.  The preliminary question of whether a 
previously denied claim should be reopened is a 
jurisdictional matter that must be addressed before the Board 
may consider the underlying claim on its merits.  See Barnett 
v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  This is 
therefore the issue before the Board for appellate review.  

Pertinent to the Veteran's claim to reopen is the January 
2004 Vet Center letter, the various military documents 
submitted by the Veteran, and the response from CURR 
regarding the Veteran's claimed stressors.  Initially, the 
Board observes that none of this evidence was previously of 
record; thus, it is "new" evidence.  The relevant inquiry 
is therefore whether it is material, meaning that it relates 
to an unestablished fact necessary to substantiate the claim 
and presents the reasonable possibility of substantiating the 
Veteran's claim for PTSD.  38 C.F.R. § 3.156.  

The January 2004 Vet Center letter reflects that the Veteran 
is being treated for PTSD as a result of multiple combat-
related events that occurred during his period of service in 
Vietnam.  These traumatic events include his base at Son Be 
being hit with rockets and mortars in December 1970 and 
January 1971, performing demolition work in the field, seeing 
a man killed by a tank while working a mine sweep, and seeing 
another man killed at LZ Mary Ann.  

In an attempt to verify the above-claimed stressors, the RO 
submitted a request to CURR in April 2005 for information as 
to whether his unit, the 8th Engineering Battalion, A or B 
Company, came under rocket or mortar attack between December 
1970 and January 1971 at either Song Be or LZ Mary Ann.  The 
response from CURR reflects that these companies' area of 
operations (AO) included Fire Support Bases (FSBs) Bunard, 
Green, Bacus, Dragon Head Buttons, Rash, Sunday Punch, Union, 
Bridge Site, Outpost, and 11 Bravo, LZs Jupiter and Andre, 
and Base Camps Ben Cat, Song Be, and Bien Hoa.  And while 
there was no information regarding attacks at Song Be, a 
chronology of attacks against air force bases documented 
attacks at Bien Hoa on December 16, 1970, and January 22, 
1971.  See also Air Base Defense in the Republic of Vietnam 
1961-1973, Appendix 1, Office of Air Force History (1979).  
Finally, there was no indication that the Veteran's unit's AO 
included FSB Mary Ann.  

The Veteran's service personnel records show that he was a 
member of Companies A and B of the 8th Engineering Battalion, 
1st Cavalry Division, from December 14, 1970, to March 1971.  
Based on the above information provided by CURR and the 
Veteran's lay statements regarding experiencing rocket and 
mortar attacks on his base in December 1970 and January 1971, 
the Board is of the opinion that the record contains new 
evidence which verifies a stressor asserted by the Veteran.  

The Board acknowledges that the Veteran identified Song Be as 
the Base Camp where the rocket attacks occurred.  Moreover, 
it is not entirely clear whether the 8th Engineering 
Battalion was stationed at Bien Hoa during the period from 
December 1970 to January 1971.  With respect to the Veteran's 
lay statements, the Board notes that these events happened 
many years ago; thus, it is not out of the realm of 
possibility that he has remembered the wrong base, especially 
since his unit's AO included both Bien Hoa and Song Be.  As 
for the latter concern, there is credible evidence from CURR 
that the Veteran's units were stationed at Bien Hoa.  Absent 
any indication that they were not stationed at Bien Hoa 
during the December 1970 and January 1971 attacks, and 
affording all reasonable doubt in favor of the Veteran, the 
Board finds that there is credible supporting evidence that 
the Veteran's claimed stressor occurred.  See 38 C.F.R. 
§ 3.304(f).  See also Suozzi v. Brown, 10. Vet. App. 307, 
310-311 (1997) (corroboration of every detail of a claimed 
stressor, including personal participation, is not required; 
independent evidence that the incident occurred is 
sufficient); Pentecost v. Principi, 16 Vet. App. 124, 128-9 
(2002) (unit records showing attacks on a veteran's unit are 
"credible supporting evidence" that the veteran experienced 
the attacks personally). 

Seeing as the newly submitted evidence relates to the reason 
for the August 1998 denial and, when viewed in conjunction 
with the January 2004 Vet Center letter, raises the 
reasonable possibility of substantiating the Veteran's claim, 
it is deemed to be material.  As such, the Veteran's claim of 
entitlement to service connection for PTSD is considered 
reopened.  38 C.F.R. § 3.156.


ORDER

The Veteran's previously disallowed claim of entitlement to 
service connection for PTSD is considered reopened, and to 
this extent, the claim is granted.  





REMAND

I. Right Ear Hearing Loss

The United States Court of Appeals for Veterans Claims 
(Court) has held that more specific VCAA notice is required 
for requests to reopen a previously disallowed claim.  See 
Kent v. Nicholson, 20 Vet. App. 1 (2006).  Specifically, VA 
must notify a claimant of the evidence and information that 
is necessary to reopen the claim, including the technical 
meanings of "new" and "material" and the unique character 
of evidence that must be presented in order to reopen the 
veteran's previously disallowed claim, as well as the 
evidence and information that is necessary to establish his 
or her entitlement to the underlying claim for the benefit 
sought

In the present case, neither the September 2003 VCAA notice 
sent to the Veteran, nor any other correspondence sent during 
this appeal, provided notice which complies with Kent as it 
pertains to his request to reopen his claim for service 
connection for right ear hearing loss.  More specifically, 
the Veteran has not been informed of the correct technical 
meanings of "new" and "material" evidence as they pertain 
to a claim to reopen.  Additionally, he has not been notified 
of the reason for the prior denial, namely, that in order to 
reopen his service connection claim he must submit new 
evidence which indicates that he either incurred right ear 
hearing loss during or within one year of service or that his 
current right ear hearing loss is otherwise related to 
military service.  See 38 C.F.R. § 3.303.  

Since the Veteran has not been provided notice in accordance 
with Kent, such notice should be provided prior to this issue 
being adjudicated by the agency of original jurisdiction 
(AOJ).  Thereafter, the Veteran should be provided an 
opportunity to submit additional evidence and argument.

II. Tinnitus

The Veteran contends that he is entitled to service 
connection for bilateral tinnitus which began during his 
service in Vietnam and has continued ever since.  In a May 
1998 written statement, he indicated that he was exposed to 
significant noise during service from weapons fire and blast 
concussions due to artillery shells and explosives.  
Moreover, he asserts that he has not been exposed to any 
significant noise since service.  

In September 2003, the Veteran underwent a VA audiological 
evaluation, in part, for the purpose of obtaining an opinion 
as to the etiology of his claimed tinnitus.  A review of the 
examination report reflects that the examiner concluded that 
"the tinnitus claimed in the right ear is related to the 
veterans military duty."  This opinion was based, in part, 
on the fact that the record did not show a drop in right ear 
hearing loss at 4,000 Hertz until October 1980, eight years 
after the Veteran's separation from service.  

Once VA undertakes the effort to provide an examination when 
developing a service connection claim, even if not 
statutorily obligated to do so, VA must provide an adequate 
one or, at a minimum, notify the claimant why one will not or 
cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 
(2007).  In the present appeal, the Board observes that, 
contrary to the examiner's statement, the competent evidence 
of record shows a drop in the Veteran's right ear pure tone 
threshold at 4,000 Hertz in October 1977.  See VA 
Audiological Evaluation dated October 12, 1977.  The impact 
of this error in the examiner's account of the Veteran's 
medical history is not clear; thus, the Board is of the 
opinion that a remand is necessary to obtain a new 
etiological opinion that is based on an accurate medical 
history of the Veteran's hearing.  See Nieves-Rodriguez v. 
Peake, 22 Vet. App. 295 (2008) (the relevant inquiry when 
assessing the probative value of a medical opinion is whether 
the opinion reflects application of medical principles to an 
accurate and complete medical history).  In addition to 
providing an opinion based on an inaccurate history, the 
September 2003 VA examination report fails to provide any 
opinion regarding the etiology of the Veteran's left ear 
tinnitus.  As such, a remand is also necessary to obtain such 
opinion.  See Barr, 21 Vet. App. at 311.  




III. PTSD

Having reopened the Veteran's claim of entitlement to service 
connection for PTSD based on newly submitted evidence which 
verifies an in-service stressor, the Board finds that further 
development is required before it may proceed with a decision 
on the merits of the claim.  Specifically, a remand is 
required to afford the Veteran an examination and obtain a 
medical opinion as to whether he has a DSM-IV diagnosis of 
PTSD based on the verified stressor.  See 38 C.F.R. 
§ 3.304(f).  The Board acknowledges that the record already 
contains a diagnosis of PTSD.  See Vet Center Letter dated 
January 23, 2004.  However, this diagnosis is based on 
"multiple combat related events that occurred during his 
time in service."  Thus, an opinion is needed as to whether 
the stressor verified by the evidence discussed above, 
namely, experiencing rocket and mortar attacks on his base in 
December 1970 and January 1971, is sufficient to produce 
PTSD.  

IV. Left Ear Hearing Loss

Finally, the Veteran was afforded a VA audiology examination 
in connection with his claim for a compensable rating for 
left ear hearing loss in September 2003.  Although the 
examiner provided audiometric findings, he did not comment on 
the functional effects caused by his hearing disability.  In 
Martinak v. Nicholson, 21 Vet. App. 447 (2007) the Court held 
that in addition to dictating objective test results, a VA 
audiologist must fully describe the functional effects caused 
by a hearing disability in his or her final report.  
Martinak, 21 Vet. App. at 455.  See Revised Disability 
Examination Worksheets, Fast Letter 07-10 (Dep't of Veterans 
Affairs Apr. 24, 2007); see also 38 C.F.R. § 4.10 (2008).  In 
the absence of such evidence, the Board finds that a remand 
is needed to ensure that the Veteran has been provided with a 
VA examination that is adequate for rating purposes.  See 
38 C.F.R. § 4.2.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with notice 
regarding what evidence and information is 
necessary to reopen his claim of service 
connection for right ear hearing loss.  
See 38 C.F.R. § 3.156; Kent v. Nicholson, 
20 Vet. App. 1 (2006).  Specifically, he 
should be informed (1) of the technical 
meanings of "new" and "material" as 
they pertain to claims to reopen, and (2) 
that in order to reopen his previously 
disallowed claim, he must present new 
evidence which indicates that he either 
incurred right ear hearing loss during or 
within one year of service or that his 
current right ear hearing loss is 
otherwise related to military service.

2.  Schedule the Veteran for a VA 
audiological examination for the purpose 
of (1) ascertaining the etiology of his 
claimed bilateral tinnitus, (2) 
determining the extent of his disability 
due to left ear hearing loss.  The claims 
file, including a copy of this REMAND, 
must be made available to the examiner for 
review, and the examination report should 
reflect that the claims folder was 
reviewed in connection with the 
examination.  After reviewing the record, 
including the VA audiograms dated from 
1976 to 1977, examining the Veteran, and 
performing any medically indicated 
testing, the examiner should:

    (a) Specify the nature of any bilateral 
tinnitus and provide a diagnosis, if 
applicable.  The examiner should then 
provide an opinion as to whether any 
current bilateral tinnitus is more likely 
than not (i.e., probability greater than 
50 percent), at least as likely as not 
(i.e., probability of 50 percent), or less 
likely than not (i.e., probability less 
than 50 percent), etiologically related to 
the Veteran's active service, including 
in-service noise exposure to weapons fire, 
artillery shells, and explosives 
associated with construction engineering.  
If it cannot be determined whether the 
Veteran currently has bilateral tinnitus 
that is related to service on a medical 
scientific basis and without invoking 
processes related to guesses or based upon 
mere conjecture, the examiner should 
clearly and specifically so specify in the 
examination report, with an explanation as 
to why this is so.  

	(b) Provide the results of any testing, 
including pure tone threshold testing and 
word recognition testing using the 
Maryland CNC word list for the Veteran's 
left ear.  The examiner should also fully 
describe the effects of the Veteran's left 
ear hearing disability on his occupational 
functioning and daily activities.  If the 
examiner cannot complete audiological 
testing or speech recognition testing for 
any reason, he/she should provide a 
detailed explanation for why such testing 
cannot be completed.  

A detailed rationale should be provided 
for all opinions.  

3.  Review the file and prepare a summary 
of the Veteran's verified stressor.  Such 
summary should refer to the April 2005 
CURR response, the Veteran's service 
personnel records, and the chronology of 
air base attacks in "Air Base Defense in 
the Republic of Vietnam 1961-1973" which 
demonstrate that the Veteran's unit was 
subject to rocket and mortar attacks on 
December 16, 1970, and January 22, 1971, 
while stationed at Bien Hoa Base Camp.

4.  Schedule the Veteran for a VA PTSD 
examination to ascertain the nature, 
severity, and etiology of any PTSD found.  
The claims file, including a copy of this 
REMAND and the prepared stressor summary, 
must be made available to the examiner, 
and the examination report should reflect 
that the claims folder was reviewed in 
conjunction with the examination.  All 
appropriate studies or tests including 
psychological testing and evaluation 
should be accomplished.  The examiner must 
be provided a copy of the summary of the 
Veteran's verified stressors, and the 
examiner must be instructed that only 
these events may be considered for the 
purpose of determining whether exposure to 
a verified in-service stressor has 
resulted in a current PTSD diagnosis.  
That is, if the examiner believes that 
PTSD is the appropriate diagnosis, the 
examiner must specifically identify 
whether the stressor detailed in the 
summary report serves as the basis for 
that conclusion, or whether the currently 
manifested PTSD is related to other 
nonservice or non-verified events 
specified in the examination report.  The 
report of examination should include a 
complete rationale for all opinions 
expressed. 

5.  After completion of the above, and any 
other development deemed necessary, review 
the expanded record and readjudicate the 
Veteran's claims on appeal.  Unless the 
benefits sought on appeal are granted, the 
Veteran and his representative, if any, 
should be furnished an appropriate 
supplemental statement of the case and 
afforded an opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


